DETAILED ACTION

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references listed in the Information Disclosure Statement submitted on 07/08/2022 have been considered by the examiner (see attached PTO-1449).  

Response to Amendment
This communication is responsive to the applicant's amendment dated 07/11/2022.  The applicant(s) amended claims 8, 29-31, 33 and 39-42 (see the amendment: pages 2-7).
The examiner withdrew previous Double Patenting rejection, because the applicant  amended the corresponding claim(s).
The examiner withdrew previous claim rejection under 35 USC 112 (a), because the applicant amended and/or further clarified the corresponding claim(s).  
	
Response to Arguments
Applicant's arguments filed on 011/2022 with respect to the claim rejection under 35 USC 103, have been fully considered but are moot in view of the new ground(s) of rejection, since the amended claims introduce new issue and/or change scope of the claims. Accordingly, response to the applicant’s arguments based on the newly amended claims (see Remarks: page 10) is directed to new claim rejection with necessitated new ground (see below).  It is also noted that previously cited references are still applicable to the amended claims for prior art rejection with necessitated new ground(s) (may include newly combined teachings and/or claim interpretations) (see detail rejection below).

Claim Rejections - 35 USC § 112
Claims 28 and 38 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 28 and 38, recited limitation “the information about respective capabilities” lacks sufficient antecedent basis for the limitation in the claim(s).

Claim Rejections - 35 USC § 103
Claims 8, 27-28, 30-33, 35, 37-38 and 40-42 are rejected under 35 U.S.C. 103 as being unpatentable over WILKINSON et al. (IDS: US 2011/0267985) hereinafter referenced as WILKINSON in view of MENENDEZ et al. (IDS: US 2014/0254435) hereinafter referenced as MENENDEZ. 
As per claim 8, WILKINSON discloses ‘techniques to provide integrated voice service management’ (title), comprising:
exposing (‘present’), through a user interface (such as ‘114’) of a voice application platform (read on ‘integrated voice service management’ or ‘voice manager’ with the interface, or one of ‘multiple voice service platforms’), features (or, ‘parameters’, ‘preferences’, ‘service features’ including ‘voice service features’, or a combination thereof) that enable selecting and managing (‘voice service management to control’ or ‘select’) one or more items (read on one or more of ‘display objects’, ‘user interface element or GUI element’, including ‘324’ and ‘326’) of content (read on ‘name, number, identifier, label, icon, symbol, image, graphic, text, metadata, buttons, lists, graphs, charts and so forth’, such as ‘Patricia C’, ‘Patricia Campanella’, ‘WORK’, and ‘SKYPE’; also including ‘voice’, ‘audio information’), wherein the one or more items of content are to be included in phrases spoken (read on service feature vis ‘text transcription or text-to-speech (TSS)) to voice assistant devices (read on ‘mobile computing device(s)’, ‘user equipment (UE)’, and/or ‘electronic devices 138-1-d’, which provide ‘integrated voice service management’ and/or ‘voice features’/’services’ through either client/local side or network/remote side, in a broad sense) by end users (‘users’); (Figs.1, 3 and p(paragraph)1, p24, p27-p28, p31, p51, p59-p60,  p70-p74, p163, p175; also see p116);
determining, for at least a first item (such as ‘Patricia C’, or ‘tre’) of content of the one or more items of content (same above), information about respective performances (read on ‘information’ or ‘factor’ regarding ‘performance’ or ‘performance parameters’ including but not limiting, ‘voice quality’, ‘cost’, ‘reliability’, and/or ‘service features’ to ‘assist the user in making decision’) of one or more voice assistant frameworks (read on ‘services’ corresponding ‘one or more different voice service platforms’ having ‘connections’ in ‘communication system 100’, or ‘voice service management techniques’ implemented to ‘integrate and manage different types of voice services’ corresponding to ‘the different voice service platforms’) in interpreting  one or more words or numbers (read on extracting ‘contact identifier’ from ‘control directive(s)’, searching and matching entered ‘contact identifier’ (text of words or name, such as ‘Patricia C’, ‘tre’) and then presenting ‘shared contact identifier’ with/without other ‘different contact identifiers’ (another related text of words/names/numbers such as ‘PATRICIA CAMPANELLA’ with/without ‘510-124-4567’ and ‘pcampanaella’, or ‘321’), or converting/recognizing ‘audio’/ ‘speech’/‘voice’ to ‘text’/‘text sequence’ via ‘speech recognition software or STT system’, in a broad sense in light of the specification: p66, p120) (Note: underline portion is amended limitation portion by the applicant) of the first item of content (same above) (Figs. 3-4, p24, p27, 58-59, p67-p89, p116, );
Even though WILKINSON discloses “as the one or more items of content are being selected and managed (same above)”, displaying certain information “through the user interface” (same above), and providing “information” about “the respective performances of the one or more voice assistant frameworks in interpreting the one or more words or numbers of the first item of content (as stated above, also see Figs. 3-19, p62, p70, wherein the ‘communication parameters’ related to ‘available services’, ‘transmission quality’, ‘reliability’, ‘voice service feature’, ‘cost value’, or a combination thereof  would be read on the claimed “information relative performances…”), WILKINSON does not expressly disclose “exposing” the provided information/parameters about the performance(s) through the user interface.   However, the same/similar concept/feature is well known in the art as evidenced by MENENDEZ who discloses ‘associating a VOIP provider with a set of VOIP networks as a preferred or default VOIP provider’ (title), providing ‘VoIP service to user equipments (corresponding to voice application platform(s))’ with multiple ‘VoIP providers’ (corresponding to voice assistant frameworks or voice service applications)’(p6, p22-p24, p38), comprising ‘user-selectable icons (items)’ for different ‘VoIP providers’ for providing ‘preferential performance level and pricing’ and presenting (exposing) ‘calling rate’ and ‘performance terms’ (either/both is/are also read on claimed “information about relative performances…” in a broad sense) on ‘screen’ (read on “user interface”), (Figs. 7A-7B, p33-p34, p48-54).  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine teachings of WILKINSON and MENENDEZ together by providing a mechanism of presenting/exposing information on screen (user interface) about related performance(s) (including but not limiting, parameters/information regarding ‘available services’, ‘transmission quality’, ‘reliability’, ‘voice service feature’, ‘cost value’/‘call rate’, and/or ‘performance terms’ in extracting/converting/recognizing/matching/presenting (or interpreting) words, name, numbers and/or text sequence of the required item of content) for user-selectable icons/items corresponding to voice services and/or voice service/assistant platforms/frameworks, as claimed, for the purpose (motivation) of improving customer sentiment, and/or improving VoIP performance and/or reducing VoIP call charges (MENENDEZ: p49-p50).  
WILKINSON in view of MENENDEZ further discloses:
receiving, through the user interface, inputs indicating selected items of content among the one or more items of content (WILKINSON: Figs. 3-4, p67-p79; MENENDEZ: p53); and 
executing a voice application (read on one of ‘application programs 105’, such as “phone application’ or ‘contact application’) including the selected items of content (WILKINSON: p27, p51, p70-p74, p108; MENENDEZ: p53).  
As per claim 27 (depending on claim 8), WILKINSON in view of MENENDEZ further discloses “information about respective capabilities of types of voice assistant devices in supporting the one or more items of content” (WILKINSON: p1, p33-p34, p82).
As per claim 28 (depending on claim 8), as best understood in view of claim rejection under 35 USC 112 (b), see above, WILKINSON in view of MENENDEZ further discloses “[the] information about respective capabilities is based on media formats of the one or more items of content”, (WILKINSON: p33, p36, p59, p62, p173).
As per claim 30 (depending on claim 8), WILKINSON in view of MENENDEZ further discloses “identifying, based on aggregated data, that a first voice assistant framework of the one or more voice assistant frameworks is less accurate (such as through measuring and comparing ‘performance parameters’/‘information’ with ‘RSSI’, or ‘voice service features’ and ‘attributes’ reflecting a ‘voice service platform’ or ‘device’) than another voice assistant framework at interpreting a type of word, a type of number (same/similar as stated for claim 8, see above), a sentence structure, or a combination thereof, wherein the information about the respective performances of the one or more voice assistant frameworks in interpreting the one or more words or numbers of the first item of content (same above) is based on the identification that the first voice assistant framework is less accurate than the other voice assistant framework at interpreting the type of word, the type of number, the sentence structure, or the combination thereof” (WILKINSON: p70-p84, wherein ‘highest quality level’, ‘highest matching set of features’ and/or ‘highest QoS’ is read on claimed ‘accurate’ regarding the performances for the ‘voice service features’ such as processing the entered or presented word, name or text sequence and implies comparing the performances for one framework being less or higher accurate than another, so as to read on the limitation in a broad sense).
As per claim 31 (depending on claim 8), WILKINSON in view of MENENDEZ further discloses “exposing, through the user interface, a suggestion (such as ‘preferred VoIP provider’) for an alteration to the one or more items of content, wherein the suggestion is based on the information about the respective performances of the one or more voice assistant frameworks in interpreting the one or more words or numbers of the first item of content (same above)” (WILKINSON: Figs. 9 and 18, p26; MENENDEZ: Figs. 7A-7B, p52-p53).
As per claim 32 (depending on claim 31), WILKINSON in view of MENENDEZ further discloses “the suggestion comprises one or more of a rephrasing of a sentence, a removal of a word, an addition of a wording variation, a removal of the wording variation, or an update to a slot value” (WILKINSON: Figs. 9 and 17-18, p26, p143-146; MENENDEZ: Figs. 7A-7B, p52-p54).
As per claims 33, 37-38 and 40-41, they recite a computer-readable non-transitory storage.  The rejection is based on the same reason described for claims 8, 27-28 and 30-31, because the claims recite/include the same/similar limitation(s) as claims 8, 27-28 and 30-31 respectively (also see WILKINSON: Figs. 1 and 21).
As per claim 35 (depending on claim 33), WILKINSON in view of MENENDEZ further discloses “the usage data is aggregated through a universal API (read on one of ‘standard application programs’, or ‘universal search’)” (WILKINSON: p108).
As per claim 42, it recites a system.  The rejection is based on the same reason described for claim 8, because the claim recites/includes the same/similar limitations as claim 8 (also see WILKINSON: Figs. 1 and 21).

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over WILKINSON in view of MENENDEZ as applied to claim 35, and further in view of BAJAJ (IDS: US 2018/0367445). 
As per claim 36 (depending on claim 35), even though WILKINSON in view of MENENDEZ discloses that “the information about the relative performances is generated” (as stated above), WILKINSON in view of MENENDEZ does not expressly disclose the information generated by “a machine learning algorithm”.  However, the same/similar concept/feature is well known in the art as evidenced by BAJAJ who discloses ‘network path selection’ (title) for ‘monitoring a network performance metric for multiple paths to a destination’ and ‘storing historical performance data for the paths’ (abstract), comprising ‘determining aggregate historical performances’ and ‘comparing the aggregate historical performance’ for ‘the paths’, and using ‘a machine learning algorithm’ to ‘compare the historical performance of  the various paths’ with certain ‘factors’ including ‘latency, loss, cost, carrier reputation’ and making ‘a selection’ to ‘find a path that is more likely to satisfy the SLA (service level agreement) (p5, p16, p45-p47).  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to recognize that applying a machine learning algorithm to determining and comparing historical performances for different paths would be used in the same/similar way for determining and comparing performances of different voice services, voice services providers, or voice service applications, and to combine teachings of WILKINSON, MENENDEZ and BAJAJ together by providing a mechanism of generating the relative performance information by using a machine learning algorithm for different voice services/voice service providers/voice service applications, as claimed, for the purpose (motivation) of improving the selection of network paths (or services), and/or selecting the path (or service) with the best performance (BAJAJ: p15-p16).  

Double Patenting
Claims 8, 33, 35-36 and 42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,636,425 hereinafter referenced as P425. Although the claims at issue are not identical, they are not patentably distinct from each other because of following reason(s).
Regarding claim 8, comparison of limitations between the claim of instant application and claim 1 of P425 as following: 
Claim 8
Claim 1 of P425
A computer-implemented method comprising

exposing, through a user interface of a voice application platform, 


features that enable selecting and managing one or more items of content, wherein the one or more items of content are to be included in phrases spoken to voice assistant devices by end users; 












determining, for at least a first item of content of the one or more items of content, information about respective performances of one or more voice assistant frameworks in interpreting one or more words or numbers of the first item of content; 
as the one or more items of content are being selected and managed, exposing, through the user interface, the information about the respective performances of the one or more voice assistant frameworks in interpreting the one or more words or numbers of the first item of content; 

receiving, through the user interface, inputs indicating selected items of content among the one or more items of content; and 

executing a voice application including the selected items of content.  


 A computer-implemented method comprising 
exposing user interface features in a user interface of a platform, the platform being for developing voice applications, 
the user interface features enabling a user to engage in development of the voice applications, each of the voice applications to include responses to be provided by the voice application to voice assistant devices that conform to one or more different voice assistant frameworks, each of the voice assistant frameworks defining formats for requests for service and formats for responses to the requests for service, the requests being based on speech of end-users spoken to the voice assistant devices, at least some of the responses being expressed as audible speech by the voice assistant devices to the end-users, the responses including items of content, 
the user interface features exposed in the user interface of the development platform enabling the user to select and manage the items of content to be included in the responses, 
in real time while the items of content are being selected and managed by the user while engaged in development of the voice applications, exposing through the user interface, information about effectiveness of one or more of the items of content, and 



executing the voice application to generate the responses including the selected and managed items of content.


Based on above limitation comparison, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to recognize that (1) limitation components 1 and 5 of clam 8 of instant application could be read on or participated by limitation components 1-2 and 5 of claim 1 of P425 respectively, and (ii) limitation component 3-4 could be resulted/derived from contexts/variations of limitation components 3-4 of claim 1 of P425, for which the implementation of claim 8 of instant application from the variation(s) of from claim 1 of P425 would be within the scope of capability of the skilled person in the art and the result would be predictable. 
Regarding claim 33, it recites a computer-readable non-transitory storage.  The rejection is based on the same reason described for claim 8, because the claim recites/includes the same/similar limitations as claim 8.
Regarding claims 35-36 , limitation(s) of the claims 35-36 are read on or participated by corresponding limitations of claims 3-4 of P425 respectively.
Regarding claim 42, it recites a system.  The rejection is based on the same reason described for claim 8, because the claim recites/includes the same/similar limitations as claim 8.

Allowable Subject Matter
Claims 9-11, 29, 34 and are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QI HAN whose telephone number is (571)272-7604.  The examiner can normally be reached on 9-19:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.                                                                                                                                                                                          

QH/qh
August 6, 2022
/QI HAN/Primary Examiner, Art Unit 2659